Citation Nr: 0905525	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased evaluation for lumbosacral 
strain, currently 40 percent disabling.  

2.	Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, C2-C6, currently 20 
percent disabling.  

3.	Entitlement to an effective date, earlier than August 2, 
2004 for a 40 percent evaluation for lumbosacral strain.  

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to June 
1978 and from February 1979 to October 1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board received evidence from the Veteran in October 2007 
consisting of statements and medical evidence.  The new 
evidence was accompanied by a waiver of the Veteran's right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The issue of a TDIU as well as consideration of the 
assignment of an extraschedular rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.	The competent medical evidence does not show unfavorable 
or unfavorable ankylosis of the spine and does not show 
incapacitating episodes of at least 6 weeks during the past 
12 months.  

2.	The competent medical evidence does not show forward 
flexion of the cervical spine limited to 15 degrees or less, 
favorable or unfavorable ankylosis, or incapacitating 
episodes of at least 4 weeks during the past 12 months.  

3.	It was not factually ascertainable through the competent 
evidence of record that the Veteran had limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, prior 
to August 5, 2004.  

4.	The Veteran's lumbar and cervical spine disabilities 
present such an exceptional or unusual disability picture so 
as to render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2008).

2.	The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine, C2-C6, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2008).

3.	The criteria for an effective date prior to August 2, 
2004, for the grant of a 40 percent evaluation for 
lumbosacral strain are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

4.	The disability picture presented by the Veteran's service-
connected lumbar and cervical spine disabilities warrants 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
the assignment of an extraschedular rating.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2004 that 
addressed the notice elements regarding the issues of 
increased evaluations and was sent prior to the initial AOJ 
decision pertaining to these issues.  In January 2006, 
another VCAA letter was sent that addressed all the issues 
subject to this appeal.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The Board is aware of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the United 
States Court of Appeals for Veterans Claims (Court) found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the Veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in April 2007 and in his 
personal statements.  The Veteran indicated that he 
experienced pain while sitting, standing, walking, bending or 
lifting.  He also indicated that he had decreased grip 
strength, loss of appetite, and interrupted sleep.  He 
indicated that he had to get help from family members to do 
daily tasks.  He was also unable to hold or play with his 
children.  He had difficulty tying his shoes, using utensils 
to eat or holding a glass.  He reported that he required help 
to go to the bathroom and to get in and out of bed.  His 
intimate life with his wife was also impacted.  He reported 
that he could do minor chores around the house, but could not 
maintain employment.  These statements provide a description 
of the effect of the service-connected disability on the 
Veteran's employability and daily life.  These statements 
indicate awareness on the part of the Veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the 
November 2004 RO decision includes a discussion of the rating 
criteria utilized in the present case, and this criteria was 
set forth in further detail in the December 2005 Statement of 
the Case, including the specific applicable diagnostic codes.  

The Veteran was accordingly made well aware of the 
requirements for increased evaluations pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Furthermore, the duty to notify was not satisfied prior to 
the initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the January 
2006 letter sent to the appellant.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an August 2007 
supplemental statement of the case after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, Social 
Security Administration (SSA) records and VA medical records.  
The appellant was afforded a VA medical examination in April 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the Veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Lumbosacral Spine

The Veteran is currently assigned a 40 percent disability 
evaluation for his service-connected lumbosacral spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  

Disabilities of the thoracolumbar spine, including under 
Diagnostic Code 5237, are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  Under 
that rating formula, a 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  Unfavorable ankylosis is defined, in 
pertinent part, as a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension.  Id., 
Note (5).  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, and they are meant to encompass and take into account 
the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
See Id. 

The Board has reviewed all the medical evidence of record, 
including the VA examinations and treatment records.  The 
medical evidence shows that the Veteran's back disability is 
not entitled to a higher evaluation.  As the rating criteria 
provides, there must be ankylosis of the spine to warrant an 
increased evaluation.  In this case, there is no objective 
medical evidence of favorable or unfavorable ankylosis.  
Therefore, the Veteran is not entitled to an evaluation 
higher than 40 percent, including a 50 or 100 percent 
evaluation, under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The medical records also show a diagnosis of degenerative 
disc disease of the lumbar spine.  Intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  The Board 
previously determined that a higher rating is not warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. §  4.71a, Diagnostic Code 5243, Note 
(1) (2008).

In the VA examination and in the treatment records, there was 
no evidence showing incapacitating episodes related to his 
spinal conditions in the past 12 months.  The remaining 
medical evidence also does not show incapacitation.  As such, 
the Board finds that the medical evidence of record does not 
show that the Veteran had incapacitating episodes as defined 
by 38 C.F.R. § 4.471a, Diagnostic Code 5243 and the Veteran 
is not entitled to an increased evaluation under this code.  

The Board notes that consideration was given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), to specifically include other diagnostic 
codes pertinent to the rating of lumbar spine disabilities.  
The Veteran has not been diagnosed with ankylosis of the 
spine and his low back disability is not shown to be a 
residual of vertebra fracture.  Additionally, the medical 
evidence does not show that the Veteran has demonstrated the 
degree of limitation of motion to warrant a higher rating.  
The Board has also considered the Veteran's complaints of 
pain.  During the April 2007 examination, during repetitive 
motion, the Veteran had increased pain, easy fatigability, 
lack of endurance, and decreased flexion and extension by 5 
degrees.  The Veteran had radiation of pain to the right 
sacroiliac joint.  The objective medical evidence does not 
show that pain on use resulted in additional functional 
limitation to the extent that under the limitation of motion 
codes the Veteran's disability would be more than 40 percent 
disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Thus, the Board finds that the objective medical evidence of 
record does not support the assignment of a higher disability 
rating.  



Cervical Spine

The Veteran is currently assigned a 20 percent disability 
evaluation for his service-connected cervical spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  

Disabilities of the cervical spine are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
To receive a 30 percent rating, there must be forward flexion 
of the cervical spine limited to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  To receive 
a 40 percent rating, there must be unfavorable ankylosis of 
the entire cervical spine.  For a 100 percent rating, there 
must be unfavorable ankylosis of the entire spine.  See 38 
U.S.C.A. 4.71a, supra.  

Regarding limitation of motion, the Board has reviewed the 
medical evidence of record and the VA Compensation and 
Pension Examination.  The April 2007 VA examination shows 
that the Veteran had painful and limited range of motion in 
the cervical spine.  Forward flexion of the Veteran's 
cervical spine was 35 degrees.  As the forward flexion of the 
Veteran's cervical spine was not 15 degrees or less, a higher 
rating is not warranted.  

The Board has also reviewed all the medical evidence of 
record associated with the claims file and concludes that it 
does not show unfavorable or favorable ankylosis of the 
cervical spine.  As such, the Veteran is not entitled to an 
increased (40 or 100 percent) evaluation under this code for 
ankylosis.  

The Veteran was also diagnosed with degenerative disc 
disease.  As previously referenced, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; a 60 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

The Board has reviewed all the medical evidence of record 
associated with the claims file, including all the medical 
records and the VA Compensation and Pension Examination.  The 
Board concludes that the Veteran is not entitled to an 
increased rating under this code because the evidence does 
not show that bed rest was prescribed by a physician for at 
least 4 weeks in the past year.  Therefore, the Board finds 
that the Veteran is not entitled to an increased evaluation 
under this code.  

The Board has considered the Veteran's complaints of muscle 
spasm and pain in the medical records and statement he and 
his wife submitted.  The VA examiner noted that the Veteran 
experienced increased pain during repetitive motion.  He also 
had easy fatigability and lack of endurance, however, the 
Veteran did not have increased limitation of motion of the 
cervical spine after repetition.  The Board finds that there 
is no objective evidence to show that pain on use or during 
flare-ups resulted in additional functional limitation to the 
extent that under the limitation of motion codes the 
Veteran's neck disability would be more than 20 percent 
disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

EARLIER EFFECTIVE DATE

The Veteran also asserts that an earlier effective date prior 
to August 2, 2004 is warranted for the 40 percent evaluation 
of his lumbar spine disability.  

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); see also 38 
C.F.R. § 3.400(o)(2).  

In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  Any communication or action, indicating intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155.  

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  38 
C.F.R. § 3.157(b)(1).  Also, the date of receipt of evidence 
from a private physician or layman of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  In general, "date of 
receipt" means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2008).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

In this case, the Veteran was first granted service 
connection for lumbosacral strain in a July 1994 RO decision.  
In October 1999, the Veteran was assigned a 10 percent 
evaluation for his lumbar spine disability.  The Veteran did 
not appeal this decision and it became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  
In August 2004, the Veteran filed a claim for an increased 
evaluation for his lumbar spine disability and requested a VA 
examination.  In November 2004, a 40 percent evaluation was 
granted.  The Board notes that the November 2004 rating 
decision assigned an effective date of August 5, 2004.  The 
December 2005 Statement of the Case shows the effective date 
as August 2, 2004.  The August 2007 Supplemental Statement of 
the Case shows the effective date as August 5, 2004.  The 
Board has reviewed the date of the Veteran's claim and for 
purposes of this opinion, the Board will use August 2, 2004 
as the effective date assigned by the RO for the increased 
evaluation.  

The Board has reviewed all the evidence of record, including 
submissions by the Veteran, the VA treatment records, VA 
Compensation and Pension Examinations, SSA records and 
private medical records.  In August 1998, the Veteran had a 
normal lumbosacral spine examination.  The records in 
September 1998 show that the Veteran had low back pain for 
approximately 2 months.  There was no prior history of 
significant back problems.  The Veteran's range of motion was 
minimally limited and described as "not bad."  In a March 
1999 VA examination, the flexion was 90 degrees.  

Based on the foregoing, the Board finds that there is no 
evidence of record of an informal claim for an increased 
evaluation in the medical records.  Additionally, there is no 
document in the record that could be construed as a formal or 
informal claim.  The Board is precluded from adjudicating 
claims for earlier effective dates of final decisions.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (rejecting a 
"freestanding claim" theory for earlier effective dates of 
final decisions and holding that such a theory vitiates the 
rule of finality).  The Veteran has identified no document in 
the record as evidence that he appealed the October 1999 
rating decision within the applicable time limit.  Therefore, 
the only possible claim for an increased evaluation was 
received in August 2004.  

The Board has also considered when it was factually 
ascertainable that an increase in the Veteran's disability 
occurred.  As the October 1999 rating decision is final, 
evidence pertaining to the severity of the Veteran's 
disability at that time is irrelevant to the earlier 
effective date issue.  The remaining medical evidence in this 
case simply does not reveal the severe limitation of motion 
in the back demonstrated in September 2004 which formed the 
basis for the assignment of a 40 percent rating for the 
Veteran's back disability.   

In a January 1994 VA examination, the Veteran had an 
essentially negative study of the thoracic spine and had 
normal range of motion in the back.  In October 1996, there 
was minimal spurring at L4-5, otherwise negative.  

In VA treatment records dated in May 2003, the Veteran denied 
back pain.  The only range of motion noted was to the 
cervical spine.  In VA treatment records dated in January 
2004, a musculoskeletal examination showed normal range of 
motion, except for the cervical spine.  

The treatment records in September 2004 showed that the 
Veteran had complaints of low back pain for 10-12 days.  He 
indicated that there was no history of unusual lifting or 
trauma.   A September 2004 x-ray of the Veteran's lumbar 
spine revealed degenerative changes at L4-L5 and L5-S1 and 
anterior wedging at T12 and L1 vertebral bodies.  
Additionally, the Board notes that the SSA records determined 
that the Veteran's disability began in September 2004.  

The VA examination in September 2004 showed flexion of 30 
degrees.  In treatment records in December 2004 the Veteran's 
range of motion in his lumbar spine was 15 degrees.  The 
Board notes that these medical records are the first 
indication in the medical evidence of record that flexion was 
30 degrees or less.  

Therefore, the earliest date as of which it is ascertainable 
that an increase in disability had occurred is September 
2004.  The Veteran filed his claim, in August 2004.  As such, 
the RO assigned the effective date, as the date of claim.  
The Board will not disturb the RO's finding and the effective 
date for the Veteran's 40 percent evaluation for lumbar spine 
disability should remain as August 2, 2004.  

The Board finds that none of the evidence dated prior to 
August 2004 demonstrated that the criteria for a 40 percent 
rating were met.  In short, the controlling legal criteria 
preclude the assignment of an earlier effective date for the 
40 percent rating assigned for the Veteran's service 
connected lumbar spine disability.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  As the Board is bound by these criteria, the 
claim for an effective date earlier than August 2, 2004, for 
a 40 percent rating for residuals for a lumbar spine 
disability must be denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for lumbosacral strain, currently 40 
percent disabling is denied. 

An increased evaluation for degenerative disc disease of the 
cervical spine, C2-C6, currently 20 percent disabling is 
denied.  

Entitlement to an effective date, earlier than August 2, 2004 
for a 40 percent evaluation for lumbosacral strain is denied.  

The Veteran's service-connected lumbosacral and cervical 
spine disabilities warrant referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating, and the appeal is granted to this 
extent.


REMAND

The Board finds that the TDIU issue and the consideration of 
an extraschedular evaluation are inextricably intertwined and 
must be remanded together.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

Extraschedular 

Under certain circumstances, VA may grant a disability rating 
outside of the rating schedule.  The governing criteria for 
such an extraschedular award is a finding that when the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance.  The Board, however, is not precluded from raising 
this question, and in fact, is obligated to literally read 
all documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under VA laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 
(providing that remand rather than referral is the proper 
disposition for extraschedular claims inferred or reasonably 
raised by the evidence of record).  The Court has also stated 
that when the Board has purported to grant an extraschedular 
rating, the Board must send the claim to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.

Here, the evidence satisfies the criteria under section 
3.321.  In a February 2005 letter, the Veteran's private 
physician opined that the Veteran's permanent cervical spine 
disability required him to stop working because he did not 
have the manual dexterity to perform his job.  The Veteran's 
disability would not allow him to perform any work which 
required strength or dexterity in his upper extremities.  In 
June 2005, a private physician indicated that the Veteran 
could not sustain work because of his pain and his symptoms 
were expected to increase due to the degenerative disc 
disease.  In May 2006, a pain management specialist found 
that the Veteran could not sustain sitting standing or 
walking for an eight hour day and that sustained attendance 
at work would be unreasonably unpredictable.  In February 
2006, a private physician found that the Veteran could not 
sustain even sedentary work for an eight hour day.  

The Board finds that the Veteran's symptoms cause 
occupational limitations that are more severe than those 
contemplated by the current percent disability rating.  As 
such, the case presents and exceptional disability picture 
and the regular schedular standards are impracticable.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  

If the schedular rating is less than total, as in his case, a 
total disability evaluation can be assigned based on 
individual unemployability if the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that he has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2008).  
Veterans unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2008).

Initially, the Board notes that the Veteran is currently 
service-connected for lumbosacral strain, evaluated as 40 
percent disabling and degenerative disc disease of the 
cervical spine, evaluated as 20 percent disabling.  The 
combined disability rating is 50 percent.  38 C.F.R. § 4.25 
(2008).  As the Veteran clearly does not have a combined 
rating of 70 percent or higher, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are not met. 

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2008).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b) (2008). 

In this case, although the schedular evaluation is not met, 
that Veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
As such, the disability picture presented by the Veteran's 
service-connected lumbar and cervical spine disabilities 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2008).

Accordingly, the case is REMANDED for the following action:

1.	Forward the case to VA's Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
service-connected lumbosacral spine and 
cervical spine disabilities, pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  Actions 
taken thereafter should proceed in 
accordance with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service.

2.	The RO should then readjudicate the issues 
on appeal, including entitlement to an 
extraschedular evaluation and TDIU.  If the 
determinations remain unfavorable to the 
Veteran, the RO should issue a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


